Citation Nr: 0203224	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  98-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for removal of the gall 
bladder.

2.  Entitlement to service connection for removal of the 
spleen.

3.  Entitlement to an effective date earlier than February 5, 
1991, for the assignment of a 100 percent schedular rating 
for post-traumatic stress disorder.

4.  Entitlement to total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities prior to February 5, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from April 1991, April 1997 and January 1998 
decisions of the Los Angeles, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the issues on appeal.

These claims were previously before the Board and were the 
subject of an April 1999 Board decision.  That decision was 
vacated by a May 2001 Order of the United States Court of 
Appeals for Veterans Claims (Court) and the claims were 
remanded to the Board for consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat 2096, enacted November 9, 2000.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims have been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claims.

2.  The evidence does not show that the veteran's gall 
bladder was removed in service or that the removal of the 
veteran's gall bladder was proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service.

3.  On September 17, 2001, subsequent to the vacating of the 
April 1998 decision on this appeal and prior to the 
promulgation of another decision, the veteran notified the 
Board in writing that he wished to withdraw his appeal as to 
the issue of entitlement to service connection for removal of 
the spleen.

4.  An October 7, 1993, rating decision assigned an effective 
date of February 5, 1991, for the grant of a 100 percent 
evaluation for post-traumatic stress disorder.

5.  The veteran was notified of the October 1993 decision in 
a letter dated October 25, 1993, and did not submit a timely 
notice of disagreement with that decision.

6.  The veteran has not made a specific allegation of clear 
and unmistakable error in the October 1993 rating decision.

7.  At the time of the October 1986 decision granting service 
connection for PTSD, the veteran was presumed to have been 
seeking the maximum schedular evaluation for that disability, 
and had submitted evidence of unemployability.

8.  At the time of the October 1986 decision granting service 
connection for PTSD, the veteran had multiple service 
connected disabilities, none of which were individually rated 
at 40 percent.  His combined evaluation was less than 70 
percent.


CONCLUSIONS OF LAW

1.  The removal of the veteran's gall bladder was not 
incurred in or aggravated by service, nor was it proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service.  Furthermore, the removal of the 
veteran's gall bladder cannot be presumed to be service-
connected.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.310, 3.354 (2001).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issue of entitlement to service 
connection for removal of the spleen have been met.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2001).

3.  The decision of the RO in October 1993 assigning February 
5, 1991, as the effective date of entitlement to a 100 
percent disability rating is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1993).

4.  An effective date earlier than February 5, 1991, for 
entitlement to a 100 percent disability rating for post-
traumatic stress disorder is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.102, 3.400 (2001).

5.  Prior to February 5, 1991, the criteria for referral of a 
claim for total rating based on individual unemployability to 
VA's Director of Compensation and Pension Service (C & P) 
were met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These claims arise from the veteran's application for service 
connection for the removal of the gall bladder and spleen, 
for an earlier effective date for the grant of a 100 percent 
rating for post-traumatic stress disorder, and for a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities prior to February 5, 1991.  There is no issue as 
to substantial completeness of the application.  See 
38 U.S.C.A. § 5102 (West Supp. 2001).  VA has secured all VA 
and private medical records that the veteran has indicated 
are available and pertinent to his claims, and VA has 
satisfied its duty to assist with respect to such records.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claims, by means of the January 
1998 statement of the case, the March 1998 statement of the 
case, the May 1998 supplemental statement of the case, and 
the discussion contained in the Board's previous decision.  
See 38 U.S.C.A. § 5103(a) (West Supp. 2001).  Therefore, the 
Board finds that the statutory and regulatory requirements 
with regard to notice and development of the veteran's claim, 
have been satisfied.

Under the VCAA and its implimenting regulations, VA is 
obligated to afford a medical examination or obtain a medical 
opinion where there is a competent diagnosis or signs or 
symptoms of a current disease or disability; evidence 
establishing that the veteran suffered an event, disease or 
injury in service; and evidence that the current disease or 
disability may be related to the event, injury or disease in 
service.  38 U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  

The new law and regulations raise a question as to whether VA 
is required to afford the veteran an examination with regard 
to his claim for service connection for gall bladder removal.  
As will be discussed below, there is competent evidence of 
the current absence of the veteran's gall bladder.  Thus the 
requirement for competent evidence of current disability is 
satisfied.  There is also evidence, in the form of service 
medical records, establishing an event, namely a shell 
fragment wound, and resulting laparotomy in service.  

There is however, nothing, other than the veteran's second 
hand recollections, to indicate that the event in service 
lead to the removal of the gall bladder.  As will also be 
discussed below, lay recollections of what a medical 
professional said do not constitute competent or probative 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case such recollections are of even less value since 
records from shortly after service show that the veteran had 
difficulty understanding English.  See report of December 
1953 VA examination (although he was noted to understand 
English adequately on examination in April 1974).  In 
addition, the veteran's recollections are clouded by a long 
history of delusions and hallucinations.

Fairly extensive medical records from service and the years 
immediately thereafter, show evaluation of the veteran's 
abdomen with no findings referable to removal or absence of 
the gall bladder.  The first clinical evidence of an absent 
gall bladder was reported in 1995, more than four decades 
after service.  The Board therefore concludes that the 
evidence does not indicate that there may be a link between 
an event in service and the current absence of the gall 
bladder.

The Court has held that the VCAA is not applicable in all 
cases.  The Court held that the VCAA was inapplicable to a 
matter of pure statutory interpretation.  See Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000).  The Court has also 
concluded that the VCAA was not applicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also VCAA § 3(a), 114 Stat. 2097, 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

In the instant case, the issues of entitlement to service 
connection for removal of the spleen and entitlement to an 
earlier effective date for the 100 percent evaluation for 
PTSD turn on questions of statutory interpretation.  As to 
the remaining issues, the veteran has been informed of the 
evidence needed to substantiate his claims, there has been 
extensive factual development, and there is no reasonable 
possibility that additional evidence would aid in 
substantiating his claims.


I.  Entitlement to service connection for removal of the gall 
bladder.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2001).  Disability 
that is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service connected.  38 C.F.R. § 3.310 (2001).

The veteran's service medical records show that on September 
2, 1950, the veteran was hit with mortar shell fragments in 
the right forearm, right leg, right side, right thumb, and 
chest.  He underwent exploratory laparotomy, which showed a 
liver laceration without bleeding, and no other pathology.

VA treatment and examination reports dated from August 1952 
to December 1992 contain no findings referable to removal of 
the gall bladder.  On examination in December 1953, the 
veteran was noted to have a "scar of gall bladder type where 
shrapnel was removed from the liver."  He underwent a number 
of surgeries for removal of subcutaneous metallic fragments.  
X-ray studies of the abdomen were not interpreted as showing 
absence of the gall bladder.

A May 1995 VA ultrasound was interpreted as showing that the 
veteran's gall bladder was absent and that he had a history 
of surgical removal.

The Board finds that the criteria for entitlement to service 
connection for the removal of the gall bladder are not met.  
The evidence does not show that the veteran's gall bladder 
was removed in service or that the veteran's gall bladder was 
removed as the result of any disease or injury incurred in or 
aggravated by service.

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 1991).

There are three requirements to be met when the veteran seeks 
to establish service connection pursuant to 38 U.S.C.A. 
§ 1154.  First, it must be determined whether the veteran has 
submitted satisfactory lay or other evidence of service 
incurrence or aggravation or such injury or disease.  Second, 
it must be determined whether the evidence is consistent with 
the circumstances, conditions, or hardships of such service 
despite the lack of official record of such incurrence or 
aggravation in service.  If the veteran satisfies the first 
two requirements, VA shall accept the veteran's evidence as 
sufficient proof of service connection unless rebutted by 
clear and convincing evidence to the contrary.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir 1996); 38 U.S.C.A. § 1154(b) 
(West 1991).

However, the Court has suggested that in order to apply 
38 U.S.C.A. § 1154, the veteran must be competent to report 
the events that serve as the basis for his claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  This comports with the 
requirement seen in Collette that in order for the 
presumption of 38 U.S.C.A. § 1154 to be applicable that there 
must be "satisfactory lay or other evidence of service 
incurrence or aggravation."  Evidence that is not competent 
could not be "satisfactory."

The veteran claims that his gall bladder was removed during 
his inservice surgery to remove shrapnel from his abdomen.  
The evidence does show that an exploratory laparotomy was 
performed.  But, that exploration found only a lacerated 
liver without bleeding, and the medical report of that 
exploration specifically states that no other pathology was 
found.  Nonetheless, the veteran states that the treating 
physician informed him that his gall bladder was removed 
during that procedure.

The veteran is competent to report that he suffered a mortar 
wound of the abdomen in service.  That wound is shown in the 
service medical records.  While the wound was the result of 
friendly fire, the Board nonetheless will concede for 
purposes of this decision that the veteran was engaged in 
combat with the enemy.  While the veteran would be competent 
to say that he received treatment for such a wound, he would 
not be competent to relate that a doctor had told him that 
his gall bladder had been removed.  The presence or absence 
of a gall bladder is not generally observable to a lay 
person.

The veteran's testimony makes clear that he has no direct 
knowledge of the removal of his gall bladder.  He testified 
at his hearing that he remembered the surgeon telling him 
after surgery that they had to remove his gall bladder and 
"something else."  Lay evidence of what procedures a 
surgeon performed is hearsay, and is not competent to show 
the presence of a disorder.  The connection between what a 
physician said and a layman's account of what the physician 
purportedly said, filtered as it was through the layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute satisfactory lay evidence.  
Similarly, some recent medical records report that the 
veteran's gall bladder was removed in service.  These 
notations of the veteran's history, are not transformed into 
competent medical evidence by virtue of being transcribed by 
a medical professional.  Robinette.  

Against the veteran's recollections made long after the 
events in question, the Board must weigh the fairly extensive 
medical record during service and in the decades immediately 
thereafter.  The medical evidence makes no mention of the 
removal of the gall bladder, even when a "gall bladder type 
scar" was noted.  Given the extent and detail of the record, 
it is all the more significant that this evidence makes no 
mention of an absent gall bladder.

It has not been contended, and there is also no competent 
evidence of record, that the veteran's gall bladder was 
removed as the result of any disease or injury incurred in or 
aggravated by service.

Accordingly, the Board finds that the removal of the 
veteran's gall bladder was not incurred in or aggravated by 
service, nor was it proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  
Furthermore, the removal of the veteran's gall bladder cannot 
be presumed to be service-connected.  

The preponderance of the evidence is against the veteran's 
claim for service connection for removal of the gall bladder 
and that claim is denied.  38 U.S.C.A. §§ 1110, 1153, 1154, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310 (2001).

II.  Entitlement to service connection for removal of the 
spleen.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  While the Board 
has issued an April 1998 decision on this issue, that 
decision was vacated by a May 2001 Order of the Court.  The 
claim was remanded and was again before the Board when the 
veteran expressed his desire to withdraw the claim, prior to 
the issuance of a Board decision on that issue.

On September 17, 2001, subsequent to the vacating of the 
April 1998 decision on this appeal and prior to the 
promulgation of another decision in the appeal, the Board 
received notification from the appellant that he wished to 
withdraw his appeal as to the issue of entitlement to service 
connection for removal of the spleen.  The appellant wrote 
that, "I don't think my spleen is missing...so will you please 
remove the claim for removal of my spleen."

The Board finds that the appellant has withdrawn his appeal 
on the issue of entitlement to service connection for removal 
of the spleen and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

III.  Entitlement to an effective date earlier than February 
5, 1991, for the assignment of a 100 percent disability 
rating for post-traumatic stress disorder.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

Where new and material evidence is received after a final 
disallowance, the effective date shall be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  For reopened claims, 
the effective date shall be the date of the receipt of the 
claim of the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r) (2001).

The veteran established service connection for post-traumatic 
stress disorder by means of an October 1986 Board decision.  
That Board decision was effectuated by a November 1986 rating 
decision, which assigned a 10 percent disability rating for 
post-traumatic stress disorder, effective April 15, 1985.

A September 1987 rating decision assigned an increased rating 
of 30 percent for post-traumatic stress disorder, effective 
August 1, 1987.  An appeal of that decision resulted in an 
April 1988 Board decision that granted a 50 percent rating 
for post-traumatic stress disorder.

The Board's decision was effectuated by a June 1988 rating 
decision that assigned an effective date of August 1, 1987, 
for the 50 percent rating.  The veteran was entitled to a 
temporary total rating for hospitalization.

On September 28, 1988, the veteran submitted a claim for a 
temporary total rating based on hospitalization for post-
traumatic stress disorder.  

The RO obtained a VA hospital report showing that the veteran 
had been hospitalized from July 27 to August 31, 1988.  The 
diagnoses were major affective disorder, post-traumatic 
stress disorder, and passive dependent personality disorder.  
On discharge from hospitalization, he was described as much 
improved.  He was considered unemployable in the immediate 
future, but was considered competent to manage his own 
affairs.  On Axis V of the multi-axial diagnosis, he was 
noted to be moderately impaired.

In a May 1989 rating decision the RO granted a temporary 
total rating under the provisions of 38 C.F.R. § 4.29, from 
the date of the veteran's hospitalization to September 1, 
1988.  The 50 percent evaluation was resumed thereafter.

On February 5, 1991, VA received a claim from the veteran for 
a total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  He reported that he had last worked full time 
in February 1985.

The RO then obtained VA outpatient treatment records dated 
from January 1990 to March 1991 showing treatment for various 
forms of psychosis, including psychotic depression, and post-
traumatic stress disorder.  When seen on January 22, 1990, it 
was reported that he was experiencing visual and auditory 
hallucinations, his psychotic depression had worsened since 
his last hospitalization, and medications no longer 
controlled his symptoms.  His current symptoms included 
punishing voices telling him to kill himself, insomnia, 
agitation, intense fear, isolation, withdrawal, psychotic 
delusions, and a previous attempt to slash his wrists.  His 
wife reportedly could no longer care for him.  It was noted 
that he had taken an early retirement in 1985 due to post-
traumatic stress disorder and depression.  The principal 
diagnosis was major depression.  It was indicated that his 
symptoms were unmanageable as an outpatient.

In an April 1991 rating decision the RO denied entitlement to 
a total rating for compensation purposes based on individual 
unemployability.

In July 1991, the veteran submitted copies of previously 
considered letters from VA physicians, as well as a letter 
dated in June 1991 from a VA physician who was director of a 
center for post-traumatic stress disorder studies.  The 
latter physician reported that he had been treating the 
veteran since June 1990 for post-traumatic stress disorder 
and schizophrenia.  The physician reported that although the 
veteran was receiving high doses of antipsychotics and other 
medications, he was "totally mentally disabled and incapable 
of finding gainful employment."

In a rating decision dated in August 1991 the RO confirmed 
the 50 percent evaluation for post-traumatic stress disorder.  

A notice of disagreement with the April and August 1991 
rating decisions was received in September 1991.

In October 1991, the RO issued a statement of the case as to 
the issues of entitlement to an increased rating for post-
traumatic stress disorder and entitlement to a total rating 
for compensation based on individual unemployability.

The veteran's substantive appeal was received in December 
1991.  

In October 1992, the Board remanded the case to the RO for 
efforts to obtain additional treatment records, and to afford 
him a social and industrial survey and psychiatric 
examination.  

In an October 1993 rating decision the RO granted a 100 
percent rating for post-traumatic stress disorder with 
inextricably intertwined psychotic symptoms under Diagnostic 
Codes 9411 and 9405.  The award was made effective February 
5, 1991.  The RO determined that this decision constituted a 
full grant of the benefits sought on appeal.

In a statement received on March 14, 1997, the veteran 
requested an effective date earlier than February 5, 1991, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder.  That claim was denied by an April 1997 
rating decision that is the subject of this appeal.

The veteran received notice of that decision in a letter 
dated in October 25, 1993.  Review of the letter shows that 
the veteran was informed of his appellate rights.  He did not 
submit a notice of disagreement with the decision assigning 
the effective date.  The law granted a period of one year 
from the date of notice of the result of a determination for 
the filing of an application for review on appeal.  A notice 
of disagreement was not received within the one-year period.  
Therefore the determination became final, and is not subject 
to review on the same factual basis.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1993).

The veteran's appeal has been treated, in part, as a petition 
to reopen the previously and finally decided issue of the 
effective date of the 100 percent rating.  If new and 
material evidence is presented or secured with respect to a 
finally decided claim, the claim will be reopened, and the 
claim decided upon the merits.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

Even if the veteran were to present new and material evidence 
that showed entitlement to the 100 percent disability rating 
prior to February 5, 1991, it could not result in the 
assignment of an earlier effective date.  The earliest 
effective date that may be assigned for a reopened claim is 
the date of the receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q-r) (2001).  
The veteran submitted his claim for an earlier effective date 
in March 1997.  Under that regulation, the new date could be 
set no earlier than the date of the receipt of his claim in 
March 1997, which would offer the veteran no benefit.

Evidence that is generated by VA or could reasonably be 
expected to be in the custody of VA, is considered to be 
constructively before the RO.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  An earlier effective date could possibly be 
established on the basis of evidence which was constructively 
before the RO at the time of the October 1993 rating decision 
but was not actually received until after that decision.  In 
this case, the record does not reflect any such evidence and 
the veteran has not identified any such evidence.

The veteran has asserted that the effective date of his 100 
percent rating should be in 1982 when, he asserts, he made a 
claim for service connection for post-traumatic stress 
disorder, was diagnosed as having that condition and was 
rendered totally disabled.  However, in an April 1988 
decision the Board granted a 50 percent disability rating for 
post-traumatic stress disorder.  That decision is subject to 
review only if there is a motion for reconsideration of that 
decision on the basis of obvious (clear and unmistakable) 
error.  Such a motion would have to be made in accordance 
with regulations applicable to revision of Board decisions on 
grounds of clear and unmistakable error.  See 38 C.F.R. 
§ 20.1400, et seq. (2001).  There is no such motion in this 
case.  Therefore, the veteran could not establish an 
effective date prior to the April 1988 Board decision.

In the October 1993 rating decision, the RO selected February 
5, 1991, the date of receipt of the formal claim, as the 
effective date for the grant of the 100 percent rating.

Under 38 C.F.R. § 3.105(a), "[p]revious determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  See also 
38 U.S.C.A. § 5109A (West Supp. 2001).  

To assert a valid claim of clear and unmistakable error, the 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated; he must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  

Review of the veteran's contentions does not reveal any 
identification of errors or reasons why the result would have 
been different but for the error.  The mere assertion of 
clear and unmistakable error is not sufficient to reasonably 
raise the issue.  See Fugo v. Brown, 6 Vet. App. 40 (1993).

The veteran has not made any specific argument with regard to 
clear and unmistakable error.  The veteran has merely 
asserted that he should have been granted a 100 percent 
evaluation beginning in 1982.  Without more, this assertion 
does not show that the prior RO rating decisions contained 
clear and unmistakable error.  The veteran has not identified 
any outcome determinative error in the prior rating decision.

The veteran's arguments, at most, constitute a dispute as to 
how the evidence was weighed.  Such a dispute cannot serve as 
the basis for a finding of clear and unmistakable error.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Based on the 
foregoing analysis, the Board finds that the veteran's 
arguments do not constitute a valid claim of clear and 
unmistakable error as to the October 1993 rating decision or 
the November 1986 rating decision.

Accordingly, the Board finds that an effective date earlier 
than February 5, 1991, is precluded as a matter of law for 
entitlement to 100 percent disability rating for post-
traumatic stress disorder.  38 U.S.C.A. § 5110 (West 1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis); 38 C.F.R. §§ 3.102, 3.400 (2001).

IV.  Entitlement to total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities prior to February 5, 1991.

Ordinarily, the grant of a 100 percent schedular evaluation 
renders moot the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
VAOPGCPREC 6-99 (1999).  However, as will be discussed below, 
the Board finds that the veteran had a pending claim for 
total rating prior to the effective date of the 100 percent 
schedular evaluation, and that he has perfected an appeal as 
to that issue.  Accordingly, the Board must reach the 
question of whether the veteran was entitled to a total 
rating prior to the effective date of the 100 percent 
schedular evaluation, February 5, 1991.

On VA examination in June 1985, it was noted that the veteran 
had been hospitalized since April of that year.  The examiner 
commented that the veteran's psychotic illness prevented him 
from holding competitive employment.  It was noted that the 
veteran appeared to meet the criteria for post-traumatic 
stress disorder.  The diagnoses were psychotic depression 
versus schizophrenia with depressive features, and rule out 
post-traumatic stress disorder.

In a letter dated in October 1985, a VA physician reported 
that the veteran had been hospitalized since April 17, 1985 
for treatment of major recurrent depression with psychotic 
features and underlying post-traumatic stress disorder.  It 
was noted that his symptoms had not responded to treatment, 
and that he had been referred to a "Treatment Refractory 
Unit" at the VA hospital.  That unit had reportedly agreed 
that further employment was untenable.  The physician 
recommended that the veteran receive immediate retirement.

In a letter dated in January 1986, a VA physician reported 
that the veteran suffered from post-traumatic stress disorder 
complicated by major depression.  It was noted that the 
veteran had nightmares and hallucinations of Korean soldiers 
he had killed.  These symptoms were further noted to be 
typical of "genuine PTSD patients."

In March 1986, the same VA physician reported that the 
veteran had major recurrent depression triggered by 
underlying post-traumatic stress disorder.

In October 1986, the Board granted service connection for 
post-traumatic stress disorder.  In a rating decision dated 
in November 1986, the RO established April 15, 1985 as the 
effective date for the grant of service connection, 
considered all of the veteran's reported psychiatric 
symptoms, and established a 10 percent evaluation for the 
disability.  The decision resulted in a combined 60 percent 
evaluation effective from the date of service connection for 
PTSD.

In December 1986, a VA physician reported that the veteran 
had been forced to take an early retirement because of a 
neuroma of the right thumb, and an inability to concentrate 
due to hearing war related voices.  At that time service 
connection was in effect for a shell fragment wound scar of 
the right forearm and hand, evaluated as 10 percent 
disabling.

In a medical report received on December 18, 1987, a private 
physician reported that the veteran's current diagnoses were 
post-traumatic stress disorder and undifferentiated type 
schizophrenia, and that his symptoms began during the Korean 
War.  The physician provided an opinion that the veteran was 
"100 percent disabled and unable to engage in gainful 
employment."  

In a March 15, 1988, statement, the veteran's representative 
also claimed that the veteran was 100 percent disabled and 
unable to engage in gainful employment.

On the previously noted VA hospitalization in July and August 
1988, the diagnoses included PTSD and major affective 
disorder.  In the May 1989 rating decision the RO concluded 
that the affective disorder could not be dissociated from the 
service connected PTSD. 

The RO denied entitlement to a total rating in an April 1991 
rating decision.  A notice of disagreement was received in 
September 1991.  A statement of the case was issued in 
October 1991, and the veteran's substantive appeal was 
received in December 1991.

The United States Court of Appeals for the Federal Circuit 
has held that once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating and submits 
evidence of unemployability, the veteran has made a claim for 
total rating.  Roberson v. Principi, 251 F.3d 1378, 1383 
(Fed. Cir. 2001).

The facts of the instant case bear many similarities to those 
in Roberson.  In both cases there was evidence at the time of 
the grant of service connection for PTSD that the disability, 
along with other diagnosed psychiatric disabilities, caused 
the veteran to be unemployable.  In both cases the veteran 
did not submit a timely appeal as to the original evaluation.  
Nonetheless the Roberson Court held that the veteran was 
presumed to be seeking the maximum evaluation.  That 
presumption combined with the evidence of unemployability led 
the Federal Circuit to a conclusion that the veteran had made 
a claim for total rating based on individual unemployability.

The Board finds that at the time of the grant of service 
connection for PTSD in October 1986, the veteran had a 
pending claim, under the Roberson criteria, for a total 
rating.  

The RO's November 1986 rating decision makes clear that the 
veteran did not meet the percentage criteria for a total 
rating under 38 C.F.R. § 4.16(a).  The veteran did not have a 
single disability rated at 40 percent or more and additional 
disabilities raising the combined evaluation to 70 percent, 
nor did he have a single service connected disability rated 
60 percent.

The veteran could only receive a total rating under the 
provisions of 38 C.F.R § 4.16(b), that is, through referral 
of the claim by the RO to the director of VA's Compensation 
and Pensions Service (C & P).  The Board does not have the 
power to award a total rating under 38 C.F.R. § 4.16(b) in 
the first instance, but must ensure that the matter is 
referred to the C & P Director.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001).  Having found that the veteran had a valid 
claim for total rating under 38 C.F.R. § 4.16(b), that the 
claim was plausible, but that their were periods when the 
veteran did not meet the percentage requirements, the Board 
must remand the claim to the RO for referral to the Director 
of C & P in accordance with Bowling.

ORDER

Entitlement to service connection for removal of the gall 
bladder is denied.

The appeal as to the issue of entitlement to service 
connection for removal of the spleen is dismissed.

An effective date earlier than February 5, 1991 for the grant 
of a 100 percent schedular evaluation for post-traumatic 
stress disorder is denied.

The veteran had a pending and plausible claim for a total 
rating based on individual unemployability prior to February 
5, 1991.


REMAND

As discussed above the Board has found that the veteran had a 
plausible claim for total rating pending at the time of the 
original grant of service connection in the Board's October 
1986 decision.  However, the veteran did not meet the 
percentage requirements for a total rating at that time.

Accordingly, this case is remanded for the following:

The RO should refer the veteran's claim 
for total rating based on individual 
unemployability to the Director of C& P, 
in accordance with the provisions of 38 
C.F.R. § 4.16(b), for any period prior to 
May 26, 1987.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

